In re TXO Production Corporation; applying for supervisory and/or remedial writs; Parish of Ouachita, 4th Judicial District Court, Div. “A”, No. 85-49; 4th Judicial District Court, Div. “D”, No. 85-49; to the Court of Appeal, Second Circuit, No. 19434-CW.
Granted in part. Denied in part. The judgments of the lower courts are reversed to the extent that plaintiffs’ claims of drainage and claims related thereto, as contained in paragraphs 21, 22, 27B, C and D of their amended petition are dismissed as constituting a prohibited collateral attack on the order of the Commissioner. As to those claims plaintiffs must first exhaust their administrative remedies. R.S. 30:6(F) and R.S. 30:12(A). In all other respects defendant’s application is denied.